imprisonment as required by NRS 34.724, See Coleman v. State, 130 Nev.
                          321 P.3d 863, 867 (2014). Therefore, because Adams did not meet
                 the imprisonment requirement of NRS 34.724, he was not eligible for post-
                 conviction habeas relief See id. For this reason, we affirm the decision of
                 the district court to deny the petition. 2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                    C.J.



                                                                                   J.
                                                     Pickering


                                                       recit.is
                                                     Parraguirre



                       2 Although  the district court incorrectly addressed the procedural
                 bars, we nevertheless affirm because the district court reached the correct
                 result in denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468
                 P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                 simply because it is based on the wrong reason).

                       3 Adams's   fast-track statement fails to comply with the Nevada Rules
                 of Appellate Procedure because it does not contain 1-inch margins on all
                 four sides, it is not double-spaced, and the footnotes are not in the same
                 size font as the body of the brief See NRAP 32(a)(4)-(5). Counsel for
                 Adams is cautioned that the failure to comply with the briefing
                 requirements in the future may result in the imposition of sanctions. See
                 NRAP 3C(n).



SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A 91S0
                      cc: Hon. David B. Barker, District Judge
                           Turco & Draskovich
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
     OF
     NEVADA                                              3
(0) 1947A )4111&947